As filed with the Securities and Exchange Commission on September 6, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. (Ticker Symbol: MUHLX) SEMI-ANNUAL REPORT June 30, 2013 Phone: 1-800-860-3863 E-mail: fund@muhlenkamp.com Website: www.muhlenkamp.com This report is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus of the Muhlenkamp Fund. Please call 1-800-860-3863 for a current copy of the prospectus. Read it carefully before you invest. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) August 2013 Dear Shareholder: Stock prices as represented by the S&P 500 Index are up nicely, and we’re doing well for the latest year. While the economic trends of the past couple of years continue, we’ve just seen an important change in interest rates and the bond markets. First, the economic trends: ● Europe is in a recession, which may be bottoming. ● China is attempting to shift from an infrastructure and export focus to more domestic consumption, but the transition is hampered by reluctant local leaders and their interest in recent successes. The resulting stresses are making it difficult for China to reach its announced targets for growth. ● In the U.S., growth continues to be tepid despite gains in autos and housing. First quarter GDP (Gross Domestic Product) growth was just 1.8% (initial estimates were 2.4%) as consumer spending on services is subdued. Second, the change in interest rates and the bond markets: ● Since the end of April, 10-year Treasury yields have gone from 1.7% to 2.8% and 30-year mortgage rates have gone from 3.4% to 4.5 percent as the markets have speculated on when the Federal Reserve stimulus would taper off. Frankly, we think these moves are healthy as they are advancing toward normal levels. (Interest rates have been held below normal market levels by the Federal Reserve in a belief that this would foster economic growth.) Specifically, higher interest rates benefit retirees and pension funds. ● U.S. bond markets now appear to be focusing on the likely end to stimulus and have moved interest rates higher, thereby driving bond prices lower. ● Whatever the underlying cause, a full 1% increase in less than two months is dramatic in the bond market and potentially disruptive in the stock market. In fact, the stock market sold off 5%-10% in the various indices after a strong up-move since last fall. While the selloff in prices has since been regained, the uptrend appears to be stalled and the markets remain volatile. In a world where the U.S. economy is growing at 2% and most other economies are also growing well below potential, we expect that the stocks of companies that can report good revenue and earnings growth will do well. 1 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) The great disappointment is that the improvements in the U.S. stock market and Federal income tax receipts (and in European bond markets) have given politicians on both sides of the Atlantic an excuse not to rein in government spending in a meaningful way. Average Annual Returns as of 6/30/13 Since Three Year to One Past 3 Past 5 Past 10 Past 15 Inception Month Date Year Years Years Years Years 11/1/1988 Muhlenkamp Fund 4.55% 16.97% 24.34% 12.53% 4.31% 4.87% 5.11% 9.87% S&P 500 2.91% 13.82% 20.60% 18.45% 7.01% 7.30% 4.24% 9.75% Expense Ratio: 1.27% (as of the Prospectus dated February 28, 2013) Performance data quoted, before and after taxes, represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be found on our website at www.muhlenkamp.com. Opinions expressed are those of Ronald H. Muhlenkamp and are subject to change, are not guaranteed, and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in smaller companies which involve additional risks such as limited liquidity and greater volatility. The Fund may also invest in foreign securities which involve political, economic, and currency risks, greater volatility and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Written options have the risks of potential unlimited losses of the underlying holdings due to unanticipated market movements. The S&P 500 Index is a widely recognized, unmanaged index of common stock prices. The S&P 500 Index is weighted by market value and its performance is thought to be representative of the stock market as a whole. An investment cannot be made directly in an index. 2 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Average Annual Total Returns (Unaudited) as of June 30, 2013 Three Year One Three Five Ten Fifteen Since Muhlenkamp Fund Months to Date Year Year Year Year Year Inception* Return Before Taxes % Return After Taxes on Distributions** % Return After Taxes on Distributions and Sale of Fund Shares** % S&P 500*** % Performance data quoted, before and after taxes, represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data shown is current to the most recent month end. Investment returns can vary significantly between returns before taxes and returns after taxes. The Muhlenkamp Fund is providing the returns in the above table to help our shareholders understand the magnitude of tax costs and the impact of taxes on the performance of the Fund. * Operations commenced on November 1, 1988. ** After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your situation and may differ from those shown. The Fund’s return after taxes on distributions and sale of Fund shares may be higher than its return before taxes and its return after taxes on distributions because it may include a tax benefit resulting from the capital losses that would have resulted. Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Remember, the Fund’s past performance, before and after taxes, is not necessarily how the Fund will perform in the future. The calculation for the One Year “Return After Taxes on Distributions and Sale of Fund Shares” assumes the following: 1. You bought shares of the Fund at the price on June 30, 2012. 2. You received dividends (and income distributions) at year end, and paid a 23.8% tax on these dividends on the payable date. 3. You reinvested the rest of the dividend when received, increasing your cost basis for tax purposes. 4. You sold the entire position on June 30, 2013 and paid tax on ordinary income at a tax rate of 43.4%. *** The S&P 500 Index is a widely recognized, unmanaged index of common stock prices. The figures for the S&P 500 Index reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. One cannot invest directly in an index. 3 MUHLENKAMP FUND* (A Portfolio of the Wexford Trust) Total Return% Cumulative Return% Period Ending Muhlenkamp Fund S&P 500 Index Muhlenkamp Fund S&P 500 Index 12/31/03 12/31/04 12/31/05 12/31/06 12/31/07 –9.7 12/31/08 –40.4 –37.0 12/31/09 12/31/10 12/31/11 –4.7 12/31/12 6/30/13(1) Total Return is for the six months ending June 30, 2013. A Hypothetical $10,000 Investment in the Muhlenkamp Fund* The Standard & Poor’s 500 Stock Index (“S&P 500 Index”) is a widely recognized, unmanaged index of common stock prices. The S&P 500 Index is weighted by market value and its performance is thought to be representative of the stock market as a whole. An investment cannot be made directly in an index. This chart assumes an initial gross investment of $10,000 made on 12/31/02. The line graph does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns shown include the reinvestment of all dividends. Past performance does not guarantee future results. * Unaudited. 4 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) EXPENSE EXAMPLE June 30, 2013 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The expense example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/13 – 6/30/13). Actual Expenses The first line of the table provides information about actual account values and actual expenses. Although the Fund charges no sales load, redemption fees or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. Individual Retirement Accounts (“IRAs”) will be charged a $15.00 annual maintenance fee. For any direct registered shareholder of the Fund having an IRA balance exceeding $50,000, the amount of such IRA annual maintenance fee will be a Fund expense. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses or other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading titled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 5 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) EXPENSE EXAMPLE (Continued) June 30, 2013 (Unaudited) Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 1/1/13 Ending Account Value 6/30/13 Expenses Paid During Period 1/1/13 – 6/30/13* Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.26% multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 6 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of net assets) June 30, 2013 (Unaudited) The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) STATEMENT OF ASSETS & LIABILITIES June 30, 2013 (Unaudited) ASSETS INVESTMENTS, AT VALUE (Cost $350,703,710) $ RECEIVABLE FOR FUND SHARES SOLD DIVIDENDS RECEIVABLE OTHER ASSETS Total assets LIABILITIES WRITTEN OPTIONS, AT VALUE (Premiums received $3,758,322) PAYABLE TO BROKER FOR INVESTMENTS PURCHASED PAYABLE FOR FUND SHARES REDEEMED PAYABLE TO ADVISER ACCRUED EXPENSES AND OTHER LIABILITIES Total liabilities NET ASSETS $ NET ASSETS PAID IN CAPITAL $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT LOSS ) ACCUMULATED UNDISTRIBUTED NET REALIZED GAIN ON INVESTMENTS SOLD AND WRITTEN OPTION CONTRACTS EXPIRED OR CLOSED NET UNREALIZED APPRECIATION (DEPRECIATION) ON: Investments Written option contracts ) NET ASSETS $ SHARES OF BENEFICIAL INTEREST OUTSTANDING (unlimited number of shares authorized, $0.01 par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ The accompanying notes are an integral part of these financial statements. 8 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2013 (Unaudited) INVESTMENT INCOME: Dividends (Net of foreign taxes withheld of $19,580) $ Interest Total investment income EXPENSES: Investment advisory fees $ Shareholder servicing and accounting costs Administration fees Trustees’ fees and expenses Legal fees Insurance fees Reports to shareholders Federal & state registration fees Custody fees Auditor fees Other Total operating expenses before expense reductions Expense reductions (see Note 9) (21,915 ) Total expenses NET INVESTMENT LOSS (337,681 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments sold Written option contracts expired or closed (2,501,811 ) Change in unrealized appreciation on: Investments Written option contracts Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 9 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 (Unaudited) Year Ended December 31, 2012 OPERATIONS: Net investment income (loss) $ ) $ Net realized gains on investments sold and written option contracts expired or closed Change in unrealized appreciation on investments and written option contracts Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Dividends reinvested — Cost of shares redeemed (50,716,664 ) (134,823,772 ) Net decrease in net assets resulting from capital share transactions (41,416,133 ) (76,723,471 ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — (2,645,281 ) From realized gains — (37,412,601 ) Net decrease in net assets resulting from distributions to shareholders — (40,057,882 ) Total increase (decrease) in net assets (59,951,649 ) NET ASSETS: Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ — The accompanying notes are an integral part of these financial statements. 10 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) FINANCIAL HIGHLIGHTS Six Months Ended June 30, 2013 Year Ended December 31, (Unaudited) NET ASSET VALUE, BEGINNING OF PERIOD $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) (0.04 ) (0.04 ) Net realized and unrealized gains (losses) on investments (2.61 ) (26.43 ) Total from investment operations (2.55 ) (26.26 ) LESS DISTRIBUTIONS: From net investment income — (0.35 ) (0.06 ) — (0.07 ) (0.14 ) From realized gains — (4.98 ) — Total distributions — (5.33 ) (0.06 ) — (0.07 ) (0.14 ) NET ASSET VALUE, END OF PERIOD $ TOTAL RETURN 17.05% 12.52% –4.74% 6.14% 31.49% –40.39% NET ASSETS, END OF PERIOD (in millions) $ RATIO OF OPERATING EXPENSES TO AVERAGE NET
